DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-67 are pending in the instant application.  Claims 6-8, 19-25, 31-33, 38-55, and 61-63 have been withdrawn from further consideration as being drawn to a nonelected invention. 

2.	Claims 1-5, 9-18, 26-30, 34-37, 56-60, and 64-66 are under consideration in this Office Action.

3.	In view of the claim amendment and arguments filed 07/07/2021, all previous rejections and/or objections on the claims have been withdrawn.


Conclusion

4.	Claims 1-5, 9-18, 26-30, 34-37, 56-60, and 64-66 are allowed.  Claims 6-8, 19-25, 31-33, 38-55, and 61-63 have been withdrawn from further consideration as being drawn to a nonelected invention. 

5.	This application is in condition for allowance except for the presence of claims 6-8, 19-25, 31-33, 38-55, and 61-63 which are directed to a non-elected invention. 
Applicant is given TWO MONTHS or THIRTY DAYS from the date of this letter, whichever is longer, to cancel the noted claims or take other appropriate action (37 CFR 1.144).  Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue.  Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.  The prosecution of this case is closed except for consideration of the above matter.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652